DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 11-326002) in view of Ikeno (WO 2017057668), and in further view of SERVERSCHECK PRODUCT CATALOGUE (http://documents.serverscheck.com/marketing/Catalogue_ServersCheck.pdf), hereinafter referred to as Serverscheck.
Regarding claims 1 and 10, Abe teaches, “(claim 10: “a multiple type sensor, comprising: a plurality of sensor units, each of the plurality of sensor units includes”) A sensor unit (overview section; Fig. 3-–9, ref. # 100), comprising: a board (36); a sensor (IC 34) that is arranged on the board (flow rate distribution measured in two-dimensions by using a plurality of the sensor units 100); a plurality of external connection terminals (106, 107) that are electrically 
	The ordinary artisan would have been motivated to modify Abe’s invention for at least the purpose of visually alerting an operator of the apparatus to ensure proper functioning, failure, or malfunction. 
Furthermore, Abe and Ikeno don’t necessarily teach, “wherein at least one of the plurality of external connection terminals is provided with a mark that indicates a connection direction that can be recognized as one of: a host connection position or a higher-order connection position, and a lower-order connection position.” However, Serverscheck teaches the 
The ordinary artisan would have been motivated to modify the combination of Abe and Ikeno’s invention for at least the purpose of ensuring the technician knows where to insert the plugs, which allows proper connection and operation of the apparatus.
	Regarding claim 2, Abe teaches, “wherein the sensor unit is able to perform data communication through the external connection terminals [0055–0056].”  
Regarding claim 3, Abe teaches, “wherein connection directions of the plurality of external connection terminals are made identifiable ([0054]; male and female connections).”   
Regarding claim 4, Abe teaches, “wherein the plurality of external connection terminals have different shapes and sizes ([0054]; male and female connections).”  
Regarding claim 6, Abe teaches, “wherein the sensor (IC 34) and the external connection terminals (106, 107) are arranged on the same front face side of the board (see at least Fig. 14, 17, 18, and 19).”  The combination of Abe and Ikeno doesn’t teach the claimed, reporting part arranged on the front face side of the board. However, Serverscheck teaches the deficiencies of Abe and Ikeno (see at least page 2 and page 8, sensor light on front face). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Abe and Ikeno’s invention to include the reporting part arranged on the front face side of the board.
The ordinary artisan would have been motivated to modify the combination of Abe and Ikeno’s invention for at least the purpose of ensuring the operator can readily see the outward facing status light when laying against a surface during normal use, allowing ease of notification within the operator’s direct line of sight. 
Regarding claim 7, Abe teaches, “wherein the sensor (IC 34) is arranged substantially at a center of the board, and two external connection terminals (106, 107) are arranged at both sides of the sensor, respectively (see at least Fig. 14, 15, 17, 18, and 19).” 
Regarding claim 11, Abe teaches, “a sensor” (IC 34). Abe does not appear to teach, “wherein the sensor and the reporting part are connected to the microcontroller, and wherein the microcontroller acquires the detection information of the sensor and controls reporting information of the reporting part based on the detection information.” However, Ikeno teaches the deficiencies of Abe (ref. # 4; Page 4, Paragraph 1; processing unit outputs flow velocity amount by LED color variations). It would have been obvious to one skilled in the art at the time of filing to modify Abe’s invention to include wherein the sensor and the reporting part are connected to the microcontroller, and wherein the microcontroller acquires the detection information of the sensor and controls reporting information of the reporting part based on the detection information.
The ordinary artisan would have been motivated to modify Abe’s invention for at least the purpose of efficiently alerting operators of changes within the device or problem flow areas that would need operator or controller adjustments.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 11-326002) in view of Ikeno (WO 2017057668), in further view of SERVERSCHECK PRODUCT CATALOGUE (http://documents.serverscheck.com/marketing/Catalogue_ServersCheck.pdf), and in even further view of Milligan et al. (US Pub. # 20140265550), hereinafter referred to as Milligan. 
Regarding claim 12, Abe, Ikeno, and Serverscheck do not appear to teach, “a circuit power supply generation part that generates a driving power supply of a circuit function section, the circuit function section including the sensor, the microcontroller and the reporting part.” However, Milligan teaches the deficiencies of Abe, Ikeno, and Serverscheck (see Fig. 1, 2; para. [0048–0057]; Each of the sensors 120 have a sensor control processor 204 (microcontroller) which controls power to different parts within the 120's. Power provided to sensor power line 262 is provided to power supply 240 (circuit power supply generation part) which generates supply voltage Vcc, which is provided to different elements of sensor 120 such as switch 202 and sensor control processor 204). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Abe, Ikeno, and Serverscheck’s invention to include a circuit power supply generation part that generates a driving power supply of a circuit function section, the circuit function section including the sensor, the microcontroller and the reporting part.
	The ordinary artisan would have been motivated to modify the combination of Abe, Ikeno, and Serverscheck’s invention for at least the purpose of ensuring the sensing devices could still function where one is not functioning or fails by including individualized microcontrollers and power control circuits connected together, as taught by Milligan.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues, “As illustrated above, the first image provided on page 2 simply provides an online indicator for indicating a network connection and a sensor indicator to indicate a connection to a sensor that acquires sensor data. Further, the second image provided on page 8 illustrates of a sensorhub with 8 "[e]xpansion ports for external sensor probes". Although ports ('Port 1' through 'Port 8') are indicated, there is no indication or disclosure of a mark that indicates a connection direction that can be recognized as either a higher-order (host) position connection direction or a lower-order position connection direction. In contrast, exemplary aspects of the present application provides that a connection direction can be recognized as either at a higher- order (host) side or a lower-order side due to the mark being provided, thereby preventing establishing a connection in the wrong direction. See e.g., paragraph [0039]. In contrast, Servercheck simply provides port numbers for each of the expansion ports for external sensor probes on the sensorhub for various external sensor probes to plug into without indication of a connection direction. Based on the above noted illustration and description of the sensorhub, there appears to be only one connection direction for the expansion ports, and thus no mark indicating a higher order side connection direction or a lower-order side connection direction appears necessary. In other words, in Servercheck, there is no chance of establishing a connection in the wrong direction by plugging into any of the expansion ports. Thus, such a mark indicating a higher-order side connection direction or a lower-order side connection direction is unnecessary in Servercheck and cannot reasonably be disclosed or rendered obvious by Servercheck. 
Accordingly, for at least these reasons, Applicant submits that Servercheck fails to reasonably disclose or render obvious "wherein at least one of the plurality of external connection terminals is provided with a mark that indicates a connection direction that can be recognized as one of: a host connection position or a higher-order connection position, and a lower-order connection position" as generally recited in amended claim 1.” The Office disagrees with applicant’s conclusions.
As shown in the images of Serverscheck (see page 8 of Serverscheck; further see page 8 of remarks filed 12/22/2021), there are multiple “marks” such as port connection labels or probe connection labels. Applicant’s description of “higher-order/host” and “lower-order” can be found in paragraphs [0038] and [0039] of the specification. The description thereof does not go into any distinguishing details beyond verbatim mention in said paragraphs. Because Serverscheck shows multiple “marks” for different parts or probes, and applicant’s own specification does not go into specific details on how higher/lower are differentiated, and because the claim only requires, “can be recognized as one of” … “host/higher-order”, and “lower-order”, Serverscheck at least teaches a lower-order mark as equivalent to the dot 32 applicant describes as the claimed “mark”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach devices with connection terminal marks/directions which help an operator distinguish the proper insertion connections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852